Writ of Mandamus Dismissed; Opinion issued April 19, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00435-CV

                            IN RE PERRY PATTERSON, Relator

                 Original Proceeding from the 203rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F08-11133-P

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                 Opinion by Justice FitzGerald
       Before the Court is relator=s petition for writ of mandamus complaining that neither the

Court of Criminal Appeals nor this Court has sent him a copy of a petition for discretionary

review filed by relator’s attorney. The facts and issues are well known to the parties, so we need

not recount them herein. This Court does not have mandamus jurisdiction over the Court of

Criminal Appeals.    See TEX. GOV=T CODE ANN. ' 22.221 (West 2004).             Accordingly, we

DISMISS relator=s petition for a writ of mandamus for want of jurisdiction to the extent it seeks

relief regarding the Court of Criminal Appeals. To the extent the petition requests a copy of the

petition for discretionary review from this Court, relator has not shown he is entitled to that

relief, and we DENY that portion of the petition. See TEX. R. APP. P. 52.8(a); Simon v. Levario,

306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig. proceeding).

                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE
130435F.P05